DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed toward a mental process or a method of organizing human activity, as they recite(s) steps of presenting options and setting corresponding audio parameters. For example, claim 1 involves presenting options which can be accomplished by a person using pen and paper, receiving selections which can be accomplished by talking to another person or marking different options on the paper, and setting audio parameters by also marking the parameters on paper as the final choice.  This judicial exception is not integrated into a practical application because additional generic computer elements such as a processor and memory claimed are used as a tool to implement an otherwise abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply appending well-understood, routine, conventional activities, and the generically recited computer elements, such as the processor, memory, and computer readable media, previously known to the industry, do not make the claim eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 9, 11, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hasselt et al. (US 2014/0194775), hereinafter “Van”.
Claim 1
Van teaches a computer-implemented method, comprising: presenting a first plurality of setting options associated with an audio parameter (4K and 6K in 2nd level of Fig. 11), wherein the first plurality of setting options comprises a first option having a same value as a first setting of the audio parameter (4K of 2nd level is an arbitrary value (first setting of audio parameter) in Fig. 11) and a second option having a first value different than the first setting (6K of 2nd level is of course different than 4K of 2nd level in Fig. 11); 
receiving a selection of one of the first option and the second option (bolded square signifies selected frequency in Fig. 11; In this case 4K in 2nd level was selected); 
based on the selection, presenting a second plurality of setting options associated with the audio parameter (based on the selection of 4K in 2nd level, 2K and 4K in 3rd level down from the top is presented), wherein the second plurality of setting options comprises a third option having a same value as a second setting of the audio parameter (2K in 3rd level) and a fourth option having a second value different than the second setting (4K is of course different from second setting 2K); and 
setting the audio parameter based on a selection of at least one of the second plurality of setting options ([0172], The determination process begins at 4000 Hz. This is chosen because most users report to have their tinnitus at approximately 4000 Hz. The test completion criterion is to obtain an accuracy of 125 Hz for all frequencies.).
Claim 2
Van teaches the method of claim 1, further comprising playing an audio content item based on the audio parameter ([0173] The determination process plays test signals at various audible levels and the user is asked to identify the one which the user considers as the minimal audible level. This is an iterative process.).  
Claim 5
Van teaches the method of claim 1, wherein the first value corresponds to a change from the first setting by a first magnitude (6K is different from 4K in 2nd level of Fig. 11 by 2K), and the second value corresponds to a change from the second setting by a second magnitude (4K is different from 2K in 3rd level of Fig. 11 by 2K).  
Claim 7
Van teaches the method of claim 5, wherein the second magnitude is the same as the first magnitude (See above in claim 5; different of 2K).  
Claim 9
Van teaches the method of claim 5, wherein the first value corresponds to an addition by the first magnitude (6K in 2nd level of Fig. 11 is addition by first magnitude of 2K), and the second value corresponds to an addition by the second magnitude (4K in 3rd level of Fig. 11 is addition by 2K).  
Claim 11
Van teaches one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
presenting a first plurality of setting options associated with an audio parameter, wherein the first plurality of setting options comprises a first option associated with a first setting of the audio parameter and a second option associated with a second setting of the audio parameter (4K and 6K in 2nd level of Fig. 11); 
receiving a selection of one of the first option and the second option (bolded square signifies selected frequency in Fig. 11; In this case 4K in 2nd level was selected); 
based on the selection, presenting a second plurality of setting options associated with the audio parameter (based on the selection of 4K in 2nd level, 2K and 4K in 3rd level down from the top is presented), wherein the second plurality of setting options comprises a third option associated with a third setting of the audio parameter (2K in 3rd level down from the top of Fig. 11) and a fourth option associated with a fourth setting of the audio parameter (4K in 3rd level down from the top of Fig. 11); and 
setting the audio parameter based on a selection of at least one of the second plurality of setting options ([0172], The determination process begins at 4000 Hz. This is chosen because most users report to have their tinnitus at approximately 4000 Hz. The test completion criterion is to obtain an accuracy of 125 Hz for all frequencies.).  

Claim 14
Van teaches the one or more computer readable media of claim 11, wherein the first setting comprises a first value, and the second setting comprises a second value, and wherein the second value corresponds to a change from the first value by a magnitude (4K and 6K in second level of Fig. 11 corresponds to a change of 2K.).  
Claim 16
Van teaches the one or more computer readable media of claim 14, wherein the second value corresponds to an increase from the first value by the magnitude (6K is an increase from 4k by 2K magnitude in Fig. 11).
Claim 17
This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 18
This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.
Claim 20
This claim recites substantially the same limitations as those provided in claim 7 above, and therefore it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 8, 10, 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hasselt et al. (US 2014/0194775), hereinafter “Van”.
Claim 3
Van teaches the method of claim 1, wherein the first plurality of setting options further comprises a fifth option having a third value different than the first setting, and wherein receiving the selection comprises receiving the selection of one of the first option, the second option, and the fifth option (in a different embodiment of Fig. 12, Van teaches [0172], “the continuous-frequencies method is used. Referring to FIG. 12, the set of test signals may take on values within a finite interval of frequencies. The user picks the one that is close in pitch to the user's tinnitus.”  This indicates user can be presented with not just 2 options, but finite interval of frequencies to pick in order to determine pitch.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate multiple options of user selection as taught in Fig. 12 embodiment of Van, because doing so would have been an obvious to try alternative such that continuous frequencies can be presented for the user to pick the one that is close in pitch to the user’s tinnitus ([0172]).
Claim 4
Van teaches the method of claim 1, wherein the second plurality of setting options further comprises a sixth option having a fourth value different than the second setting (in a different embodiment of Fig. 12, Van teaches [0172], “the continuous-frequencies method is used. Referring to FIG. 12, the set of test signals may take on values within a finite interval of frequencies. The user picks the one that is close in pitch to the user's tinnitus.”  This indicates user is presented with not just 2 options, but finite interval of frequencies to pick in order to determine pitch. Examiner notes this can be interpreted as an iterative multi-level process (See “No” of the Fig. 12  flowchart), where if one frequency is not found to be closest, Van provides an option of presenting further finite interval of frequencies for users to pick.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate multiple options of user selection as taught in Fig. 12 embodiment of Van, because doing so would have been an obvious to try alternative such that continuous frequencies can be presented for the user to pick the one that is close in pitch to the user’s tinnitus ([0172]).  
Claim 6
Van teaches the method of claim 5, wherein the second magnitude is smaller than the first magnitude (later down the levels in Fig. 11, Van teaches that the difference in magnitude becomes smaller; See “Diff” in Fig. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate further pitch determination process as taught in Fig. 11 embodiment of Van, because doing so would have been provided a way to obtain an accuracy of 125 Hz for all frequencies ([0172]).  
Claim 8
Van teaches the method of claim 5, wherein the first value corresponds to an addition by the first magnitude (6K in 2nd level of Fig. 11 is an addition by 2K from 4K), and the second value corresponds to a subtraction by the second magnitude (in a different embodiment of Fig. 12, Van teaches [0172], “the continuous-frequencies method is used. Referring to FIG. 12, the set of test signals may take on values within a finite interval of frequencies. The user picks the one that is close in pitch to the user's tinnitus.”  This suggests user is presented with finite interval of frequencies (including one corresponding to the subtraction by the second magnitude) to pick in order to determine pitch.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate multiple options of user selection as taught in Fig. 12 embodiment of Van, because doing so would have been an obvious to try alternative such that continuous frequencies can be presented for the user to pick the one that is close in pitch to the user’s tinnitus ([0172]). 
Claim 10
Van teaches the method of claim 5, wherein the first value corresponds to a subtraction by the first magnitude (Examiner notes 6K in level 2 of Fig. 11 could also be interpreted as the first option, and if so, 4K is the subtraction by the first magnitude of 2K), and the second value corresponds to a subtraction by the second magnitude (in a different embodiment of Fig. 12, Van teaches [0172], “the continuous-frequencies method is used. Referring to FIG. 12, the set of test signals may take on values within a finite interval of frequencies. The user picks the one that is close in pitch to the user's tinnitus.”  This suggests user is presented with finite interval of frequencies (including one corresponding to the subtraction by the second magnitude) to pick in order to determine pitch.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate multiple options of user selection as taught in Fig. 12 embodiment of Van, because doing so would have been an obvious to try alternative such that continuous frequencies can be presented for the user to pick the one that is close in pitch to the user’s tinnitus ([0172]). 

Claim 12
Van teaches the one or more computer readable media of claim 11, wherein the first plurality of setting options further comprises a fifth option associated with a fifth setting of the audio parameter, and wherein receiving the selection comprises receiving the selection of one of the first option, the second option, and the fifth option (in a different embodiment of Fig. 12, Van teaches [0172], “the continuous-frequencies method is used. Referring to FIG. 12, the set of test signals may take on values within a finite interval of frequencies. The user picks the one that is close in pitch to the user's tinnitus.”  This indicates user can be presented with not just 2 options, but finite interval of frequencies to pick in order to determine pitch.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate multiple options of user selection as taught in Fig. 12 embodiment of Van, because doing so would have been an obvious to try alternative such that continuous frequencies can be presented for the user to pick the one that is close in pitch to the user’s tinnitus ([0172]).
Claim 13
Van teaches the one or more computer readable media of claim 11, wherein the second plurality of setting options further comprises a sixth option associated with a sixth setting of the audio parameter setting (in a different embodiment of Fig. 12, Van teaches [0172], “the continuous-frequencies method is used. Referring to FIG. 12, the set of test signals may take on values within a finite interval of frequencies. The user picks the one that is close in pitch to the user's tinnitus.”  This indicates user is presented with not just 2 options, but finite interval of frequencies to pick in order to determine pitch. Examiner notes this can be interpreted as an iterative multi-level process (See “No” of the Fig. 12  flowchart), where if one frequency is not found to be closest, Van provides an option of presenting further finite interval of frequencies for users to pick.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate multiple options of user selection as taught in Fig. 12 embodiment of Van, because doing so would have been an obvious to try alternative such that continuous frequencies can be presented for the user to pick the one that is close in pitch to the user’s tinnitus ([0172]).  
Claim 15
Van teaches the one or more computer readable media of claim 14, wherein the second value corresponds to a decrease from the first value by the magnitude (Examiner notes 6K in level 2 of Fig. 11 could also be interpreted as the first option, and if so, 4K is the decrease by the first magnitude of 2K; also in a different embodiment of Fig. 12, Van teaches [0172], “the continuous-frequencies method is used. Referring to FIG. 12, the set of test signals may take on values within a finite interval of frequencies. The user picks the one that is close in pitch to the user's tinnitus.”  This suggests user is presented with finite interval of frequencies (including one corresponding to the decrease by the magnitude) to pick in order to determine pitch.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate multiple options of user selection as taught in Fig. 12 embodiment of Van, because doing so would have been an obvious to try alternative such that continuous frequencies can be presented for the user to pick the one that is close in pitch to the user’s tinnitus ([0172]).  


Claim 19
This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS H MAUNG/Primary Examiner, Art Unit 2654